Petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit granted limited to question 4 presented by the petition for the writ which reads as follows:
“4. Another question presented is that of the denial by the Court of Appeals of petitioner’s Motion to Hold Its Judgment and Order in Abeyance or to exercise its equitable powers and original jurisdiction, until its various numerous competitors who are using similar forms of volume discounts, which are standard in the industry, can be subjected to similar judgments and orders, since only two of its many competitors have been proceeded against similarly by the Federal Trade Commission; whether such denial by the Court of Appeals is inequitable, unjust and unfair when petitioner is subjected to the *909judgment and decree of the Court while its numerous competitors may still continue to offer volume discounts inevitably causing petitioner to suffer loss of business and consequent financial loss; and whether under such circumstances the Court should exercise its original equitable jurisdiction to protect the rights of petitioner.”
Malcolm I. Frank and James W. Cassedy for petitioner. Solicitor General Rankin, Assistant Attorney ° General Hansen, Charles H. Weston, Earl W. Kintner and Robert B. Dawkins for respondent.